Citation Nr: 1500292	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2014, the Veteran testified at a Central Office hearing in Washington, DC, before the undersigned  Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.    The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case. 


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in service in Thailand.

2.  The Veteran has currently diagnosed chronic lymphocytic leukemia, a disease presumed to be associated with herbicide exposure under VA regulatory criteria.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for chronic lymphocytic leukemia are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for chronic lymphocytic leukemia has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Leukemia is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the Veteran's claim for service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as leukemia, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and chronic lymphocytic leukemia becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) . 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Chronic Lymphocytic Leukemia

The Veteran asserts that a current leukemia disorder is related to herbicide exposure in service.  Specifically, the Veteran contends that he was exposed to herbicides along the perimeter of the Camp Phu Mu site in Thailand.  See October 2014 Board hearing transcript at 2-3.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise on the question of whether the Veteran was exposed to herbicide agents during service in Thailand.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

The DD Form 214 reflects service in Thailand, and the Veteran testified that he was stationed at the Camp Phu Mu site near Ubon.  See October 2014 Board hearing transcript at 3-4.   The Veteran also testified that he observed that vegetation had been cleared along the perimeter of the camp, that he walked across the perimeter of the camp, and that he crossed the perimeter of camp on a daily basis to get supplies.  See id. at 5, 8-9.  The Veteran is competent to report his activities while serving in Thailand, and the Board finds the Veteran's statements and oral testimony to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran denied seeing any herbicide being sprayed or otherwise used on the Camp Phu Mu site, the Board resolves reasonable doubt in favor of the Veteran to find that herbicides were used along the perimeter of the Camp Phu Mu site, and that the Veteran was exposed to herbicides while serving in Thailand.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the evidence shows a current diagnosis of chronic lymphocytic leukemia.  See March 2010 VA treatment record.  Chronic lymphocytic leukemia is a disease associated with herbicide exposure that is subject to presumptive service connection pursuant to § 3.309(e); therefore, presumptive service connection for chronic lymphocytic leukemia, as a disease associated with herbicide exposure under the regulatory provisions at 38 C.F.R. § 3.309(e), is warranted.  Because the Board is granting presumptive service connection for 









chronic lymphocytic leukemia under the regulatory provisions at 38 C.F.R. 
§ 3.309(e), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2013) (stating that the Board decides questions of law or fact).


ORDER

Service connection for chronic lymphocytic leukemia is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


